DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment filed on 10/20/21.
As per instant Examiner Amendment, claims 1, 11, and 20, have been further amended, and claims 3 and 13 have been cancelled.
Claims 1, 2, 4-12, and 14-20 have been examined and are pending in this application. Claims 1, 11 and 20 are independent.
Claims 1, 2, 4-12, and 14-20 are allowed.
Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. Watanabe, Yuichi (Reg. No. 64,326), and conducted a telephone interview on 10/28/2021. During the interview, the Examiner proposed an examiner amendment to the claims brining a portion of the subject matter of the dependent claim 3 for better clarity of the claims’ scope, and for putting the application in condition for allowance. 

Amendments to the Claims:
Replacing Claims 1, 3, 11, 13, and 20 as following:
1. (Currently Amended) An authentication server that connects a client device and a target server via a first network and provides the client device with data for logging into at least one of the client device and a target service provided by the target server, the authentication server comprising:
a storage that stores: 
user-specific information acquired from at least one of the client device and the target server, wherein the user-specific information includes a plurality of data items comprising:
	an authentication ID; 
user property data;
user authority data indicating a user authority to access the client device or the target service; and
credential data used for authentication,
device-attribute information associated with the user-specific information and including a kind of the client device, and
user-attribute information; and
a processor that:
upon receiving from the client device an authentication request including at least one of a user ID, an authentication ID, a biometric device ID unique to a user, and biometric data of a user, identifies a corresponding credential data of the user;
determines a cache amount for the client device based on the device-attribute information of the client device;   

returns the determined items to the client device, and causes the client device to store the determined items as cache data used for logging into at least one of the client device and the target service, wherein the client device and the target server have given a login authority to the user; and
changes the cache amount based on the user-attribute information.
3. (Canceled)
11. (Currently Amended) An authentication system comprising:
a client device;
a biometric authentication device connected to the client device; and
an authentication server that manages authentication for logging into at least one of the client device and a target service provided by a target server via a first network, an authentication server comprising;
a storage that stores 
user-specific information acquired from at least one of the client device and the target server, wherein the user-specific information includes a plurality of data items comprising:
an authentication ID; 
user property data;
user authority data indicating a user authority to access the client device or the target service; and
credential data used for authentication,
device-attribute information associated with the user-specific information and including to a kind of the client device, and 
user-attribute information; and
a processor that:
upon receiving from the client device an authentication request including at least one of a user ID, an authentication ID, a biometric device ID 
determines a cache amount for at least one of the biometric authentication device and the client device based on the device-attribute information of the client device;
determines, based on the cache amount, which of the items in the user-specific information will be sent to at least one of the biometric authentication device and the client device;
returns the determined items to at least one of the biometric authentication device and the client device; and
changes the cache amount based on the user-attribute information,
wherein at least one of the biometric authentication device and the client device stores or updates cache data used for logging into at least one of the client device and the target service, upon receiving the determined items from the authentication server.
13. (Canceled) 
20. (Currently Amended) An authentication method using an authentication system that comprises a client device, a biometric authentication device connected to the client device, and an authentication server comprising a processor and a storage, and managing authentication for logging into at least one of the client device and a target service provided by a target server via a first network, the method comprising:
storing, in the storage, 
user-specific information acquired from at least one of the client device and the target server, wherein the user-specific information includes a plurality of data items comprising:
	an authentication ID; 
user property data;
user authority data indicating a user authority to access the client device or the target service; and

device-attribute information associated with the user-specific information and including to a kind of the client device, and
user-attribute information;
upon receiving from the client device an authentication request including at least one of a user ID, an authentication ID, a biometric device ID unique to a user, and biometric data of a user, identifying, by the processor, a corresponding credential data of the user;
determining a cache amount for at least one of the biometric authentication device and the client device based on the device-attribute information of the client device;   
determining, based on the cache amount, which of the items in the user-specific information will be sent to at least one of the biometric authentication device and the client device;
returning, by the processor, the determined items to at least one of the biometric authentication device and the client device;
changing, by the processor, the cache amount based on the user-attribute information; and
storing or updating, by at least one of the biometric authentication device and the client devices, cache data used for logging into at least one of the client device and the target service, upon receiving the determined items from the authentication server.
Response to Arguments/Remarks
Claims 1, 2, 4-12, and 14-20 are allowed over prior-art.

Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system where an authentication server that connects a client device and a target server via a first network. The 
The closest prior art, as previously recited, Park (US 20170193723) is generally directed to technique where a door-lock using the iris recognition and an user authentication method. The door-lock comprises; a wake-up module for recognizing user access or driving the door-lock according to the user button input; and an iris recognition module for comparing an iris pattern inputted to said door-lock with a pre-stored iris pattern, and authenticating the user approaching said door-lock based on the comparison result after the door-lock is driven, Suziki (US 2015/0350905) is generally directed to a system and method for providing an authentication state of a function execution device to a communication terminal is described. In some examples, the authentication state indicates whether authentication information is needed from the communication terminal before the communication terminal can request performance of one or more functions performable by the function execution device. In other examples, the communication terminal may provide to the communication terminal the authentication information irrespective of whether the function execution terminal has previously provided its 
The Examiner concludes that besides the arguments/amendment presented by the Applicant, filed on 10/20/2021, for consideration of an allowance, none of Park, Suziki, Kim, and Demoor, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claim 1. For example, none of the cited prior art teaches or suggest the steps of upon receiving from the client device an authentication request including at least one of a user ID, an authentication ID, a biometric device ID unique to a user, and biometric data of a user, identifies a corresponding credential data of the user; determines a cache amount for the client device based on the device-attribute information of the client device; determines, based on the cache amount, which of the items in the user-specific information will be sent to the client device; returns the determined items to the client device, and causes the client device to store the determined items as cache data used for logging into at least one of the client device and the target service, wherein the client device and the target server have given a login authority to the user; and changes the cache amount based on the user-attribute information, as a whole with the remaining limitations.
Therefore, the claim 1 is considered allowable over the cited prior art.
As to claim 11, the claim is directed to a system, and the claim limitations are similar to the claim limitations of the claim 1.  Therefore, claim 11 is also considered allowable for the same reason set forth above for claim 1.
As to claim 20, the claim is directed to a system, and the claim limitations are similar to the claim limitations of the claim 1.  Therefore, claim 20 is also considered allowable for the same reason set forth above for claim 1.

As to claims 2, 4-10, 12, and 14-19, the claims are dependent from claims 1 or11, respectively, and are considered allowable.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439